HOLMAN, J.,
dissenting.
There was evidence from which the jury could have found that while taking a step defendant’s heel slid on layers of dirt one-quarter inch thick. Such dirt could have been found to cover an area 8 feet in diameter.
Plaintiff alleged in her complaint that she was caused to slip and fall by virtue of the floor being “dirty” and “slippery.”
The majority opinion held: “There is not a particle of evidence of any substance on the floor which was of a slippery nature.” It seems to me the court is unnecessarily limiting the meaning of the word “slip” to a situation where a person loses his footing because the floor is greasy, wet, etc. I believe the proper connotation of the word, in connection with insecure footing, is anything which causes lack of adhesion between the foot and the floor. It is common knowledge that if sufficient pressure is exerted at an angle upon dirt caked on the floor its adhesion with the floor will be broken and it will slide.
I cannot admit to the proposition that defendant is entitled to an involuntary nonsuit because plaintiff alleged that she was “caused to slip” and the floor *264was “slippery” instead of using some other verbiage denoting insecure footing which caused her heel to slide.
I believe there was evidence from which the jury could have found plaintiff was caused to slip because of dirt on the floor and that defendant, in the exercise of reasonable care, should have discovered and realized the danger of a patch of dirt of that magnitude.
I dissent.
Justice Sloan and Justice O’Connell join in this dissent.